Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed December 29, 2020 have been fully considered but they are not persuasive.
	In response to the Applicant’s response pertaining to “Firstly, Rohatgi merely teaches that "FIG. 2 shows pixel circuit 200 for a pixel at row 2k, column j, and pixel circuit 210 for an adjacent pixel at row 2k+ 1, column j", "the gate of shunt transistor 207 is controlled by first scanning line SC2 k", and "Concurrently, during cycle B, first scanning line SC2 k is activated, turning on sampling transistor 201 as shown in FIG. 4B. During cycle D, both first scanning lines SC2 k and SC2 k+ 1 are activated". In other words, the scanning line SC2k and the scanning line SC2k+ 1 are not common pin. Moreover, according to FIG. 3, it is obvious that the scanning line SC2k and the scanning line SC2k+ 1 cannot be interpreted as a common pin because it is impossible that the common pin has different voltage during the same cycle (cycle B of FIG. 3). That is, the feature "a common test-enable pin, electrically coupled to each of the plurality of test switches" is novel and non-obvious over Rohatgi.” The Examiner respectfully disagrees. 

    PNG
    media_image1.png
    753
    932
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    776
    892
    media_image2.png
    Greyscale


The instant application in Fig. 5 recites to 300 as the common test-enable pin. A common test-enable pin 300 is common (shared) by pixels 11a, 12a, and 13a. Rohatgi (Fig. 2) teaches only one pixel 200 coupled to the same common test-enable pin SC2k. Other pixels in the same row share only one common test enable pin SC2k. (Fig. 2) is a detailed diagram of the pixel (0,0) of (Fig. 1). For example, in (Fig. 1), pixel (0, 0) to (0, m+1) are electrically coupled to only one common test-enable pin SC0. Rohatgi therefore teaches the limitation set forth in claim 1.
	The Applicant further argues “Secondly, the Office cites FIG. 2 and para. [0066] of Rohatgi to disclose the feature "a number of the common test enable pin is only one" set forth in claim 1. Referring to FIGs. 2-3 and paras. [0061], [0066], [0073] of Rohatgi, Rohatgi merely teaches that each pixel circuit 200 has a specific first scanning line (i.e., SC2k or SC2k+ 1). In other words, Rohatgi teaches the plurality of first scanning line instead of one common test enable pin. That is, Rohatgi fails to disclose the feature "a number of the common test enable pin is only one" set forth in claim 1.” The Examiner respectfully disagrees. As discussed above, a common test-enable pin SC2k of Rohatgi is the only one shared by pixels in the same row as pixel 200 of Rohatgi. For example, in (Fig. 1), pixel (0, 0) to (0, m+1) are electrically coupled to only one common test-enable pin SC0.
	The Applicant further argues “Thirdly, the Office cites FIG. 2 and para. [0061] of Rohatgi to disclose the feature "a number of the common test-output pin is only one" set forth in claim 1. The Office interprets the sink potential line LDk of Rohatgi as the common test-output pin of the application. Referring to para. [0061] of Rohatgi, although Rohatgi teaches that the sink potential LDk is shared between the pixels 200, however, according to FIG. 5 and para. [0098] of Rohatgi, the display device includes a plurality of sink potential lines LDO-LDn connected to the test point TPSS via the second scan driver circuit 112. The second scan driver circuit 112 scans the scanning line including the plurality of potential lines LD0-LDn. In contrast, Rohatgi does not teach that the common test-output pin is only one and electrically coupled to each of the plurality of test switches. That is, Rohatgi fails to disclose the feature "a number of the common test-output pin is only one" set forth in claim 1.” The Examiner respectfully disagrees. Rohatgi teaches that only one common test-output pin LDk is shared among pixels in the same row as Fig. 2) shown above. For example, in (Fig. 1) shown above, pixel (0, 0) to (0, m+1) are electrically coupled to only one common test-output pin LD0.
	For the above reasons, it is believed that the rejections should be sustained.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1 – 4, 8 and 9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Rohatgi (US2015/0145848A1) (herein after Rohatgi).

	Regarding claim 1, Rohatgi teaches a current driver array (Fig 2, para [0062] driving transistor 203, Fig 2, para [0063] transistor 205; Fig 1, para [0053] FIG. 1 shows a block diagram of a display device 100 according to one embodiment of the present invention. The display device an array of pixels organized in rows and columns; Fig 2, para [0061] FIG. 2 shows pixel circuit 200 for a pixel at row 2k, column j, and pixel circuit 210 for an adjacent pixel at row 2k+1, column j) test apparatus for testing a plurality of current drivers in an array, (Fig 2, para [0026] The display device may include one or more test points, to enable measurement by external testing equipment during and after manufacture. A test point may be connected to one or more of the preset potential lines. Alternatively or additionally, a test point may be connected to one or more of the sink potential lines) each of the plurality of current drivers(Fig 2, para [0062] transistor 203; Fig 2, para [0063] transistor 205; Fig 2, para [0067]The elements of pixel circuit 210 are analogous to the elements of pixel circuit 200) being configured to provide a current when being activated, (Fig 4A, para [0072] Accordingly, current flows through forward-biased diode-connected transistors 205, 215, driving transistors 203, 213, and light emitting elements 204, 214, resulting in emission of light as programmed) the current driver array test apparatus comprising: a plurality of test switches, Fig 2, para [0065] Shunt transistor 207) each of the plurality of test switches being electrically coupled to a corresponding one of the plurality of current drivers; (Fig 2, para [0065] Shunt transistor 207 is connected to provide a current path between node 203D and the sink potential line LDk.) a common test-enable pin, electrically coupled to each of the plurality of test switches to turn on or turn off each of the plurality of test switches; (Fig 2, para [0066] scanning line SC2k) a common test-output pin, electrically coupled to each of the plurality of test switches (Fig 2, para [0061] sink potential line LDk) and receiving the current through each of the plurality of test switches from the corresponding one of the plurality of current drivers when the plurality of current drivers are activated one by one; (Fig 2, para [0065] Shunt transistor 207 also provides a current path from node 203D; Fig 2, para [0095] In other embodiments, the light emission may be gated, or other cycles introduced, without departing from the spirit and scope of this invention) and a detector, (Fig 7, para [0101] ammeter 730, and external power supply 720; Fig 5, para[0098] FIG. 5 shows a block diagram of an embodiment of a display device according to the present invention. In this embodiment, all row-wise preset potential lines VP0-VPn are together connected to a common test point TPDD. Likewise, all row-wise sink potential lines LD0-LDn are together connected to a common test point TPSS; Fig 5, para [0100] The test procedure will be described in the context of an embodiment having an external test point TPDD; It will be clear to one skilled in the art how this method may be extended to use just a TPSS test point, both a TPDD test point and a TPSS test point, multiple preset potential test points, or multiple sink potential test points) electrically coupled to the common test-output pin and configured to receive the current from the common test-output pin (Fig 7, para [0101] FIG. 7 shows a display device 100 having a test point TPDD connected to preset potential line VPk, which in turn is connected to pixel circuit 200) to determine whether a value of the current is in a predetermined range, (Fig 2, para [0030] By suitable application of a sequence of known test voltages to the storage capacitor of the first pixel circuit, and corresponding measurement of the driving transistor current by the ammeter, the I-V characteristic of the driving transistor can be determined) wherein a number of the common test enable pin is only one, (Fig 2, para [0066] scanning line SC2k) and a number of the common test-output pin is only one. (Fig 2, para [0061] sink potential line LDk)

	Regarding claim 2, Rohatgi teaches the limitations of claim 1, which this claim depends on.
 	Rohatgi further teaches, wherein the common test-output pin receives the current through each of the plurality of test switches at different time. (Fig 2, para [0028] Other pixel circuits can be controlled so that the driving transistors of these other pixel circuits are biased in cut-off, so that the current flowing from the associated preset potential line to the associated sink potential line flows entirely through the first pixel circuit)

	Regarding claim 3, Rohatgi teaches the limitations of claim 1, which this claim depends on.
 	Rohatgi further teaches, wherein the test switch is a switching transistor. (Fig 2, para [0069] shunt transistor 207 and sampling transistor 201 turn on and off together)

	Regarding claim 4, Rohatgi teaches the limitations of claim 1, which this claim depends on.
	Rohatgi further teaches, wherein the test switch is a diode-connected transistor. (Fig 2, para [0066] In some embodiments, the third scanning line may be combined with a sink potential line LD, thereby rendering shunt transistor 207 to operate as a diode instead of as a switch.)

	Regarding claim 8 Rohatgi teaches, a current driver array (Fig 1, para [0053] FIG. 1 shows a block diagram of a display device 100 according to one embodiment of the present invention. The display device an array of pixels organized in rows and columns; Fig 2, para [0061] FIG. 2 shows pixel circuit 200 for a pixel at row 2k, column j, and pixel circuit 210 for an adjacent pixel at row 2k+1, column j) test method (Fig 8, [0104] FIG. 8 depicts an embodiment of a method for testing a single pixel circuit) for an array having a plurality of current drivers, Fig 2, para [0062] driving transistor 203, Fig 2, para [0063] transistor 205; Fig 1, para [0053] FIG. 1 shows a block diagram of a display device 100 according to one embodiment of the present invention. The display device an array of pixels organized in rows and columns; Fig 2, para [0061] FIG. 2 shows pixel circuit 200 for a pixel at row 2k, column j, and pixel circuit 210 for an adjacent pixel at row 2k+1, column j) each of the plurality of current drivers being configured to provide a current when being activated, (Fig 4A, para [0072] Accordingly, current flows through forward-biased diode-connected transistors 205, 215, driving transistors 203, 213, and light emitting elements 204, 214, resulting in emission of light as programmed) the current driver array test method comprising: providing a plurality of test switches, (Fig 2, para [0065] Shunt transistor 207) each of the plurality of test switches being electrically coupled to a corresponding one of the plurality of current drivers; (Fig 2, para [0065] Shunt transistor 207 is connected to provide a current path between node 203D and the sink potential line LDk.) providing a common test-enable pin, wherein the common test-enable pin is electrically coupled to each of the plurality of test switches to turn on or turn off each of the plurality of test switches; (Fig 2, para [0066] scanning line SC2k; Fig 2, para [0069] shunt transistor 207; turn on and off) providing a common test-output pin, wherein the common test-output pin is electrically coupled to each of the plurality of the test switches (Fig 2, para [0061] sink potential line LDk) and receives the current through each of the plurality of test switches from the corresponding one of the plurality of current drivers when the plurality of current drivers are activated one by one; (Fig 2, para [0065] Shunt transistor 207 also provides a current path from node 203D; Fig 2, para [0095] In other embodiments, the light emission may be gated, or other cycles introduced, without departing from the spirit and scope of this invention) and providing a detector, (Fig 7, para [0101] ammeter 730, and external power supply 720; Fig 5, para[0098] FIG. 5 shows a block diagram of an embodiment of a display device according to the present invention. In this embodiment, all row-wise preset potential lines VP0-VPn are together connected to a common test point TPDD. Likewise, all row-wise sink potential lines LD0-LDn are together connected to a common test point TPSS; Fig 5, para [0100] The test procedure will be described in the context of an embodiment having an external test point TPDD; It will be clear to one skilled in the art how this method may be extended to use just a TPSS test point, both a TPDD test point and a TPSS test point, multiple preset potential test points, or multiple sink potential test points) wherein the detector is electrically coupled to the common test-output pin and configured to receive the current from the common test-output pin (Fig 7, para [0101] FIG. 7 shows a display device 100 having a test point TPDD connected to preset potential line VPk, which in turn is connected to pixel circuit 200) to determine whether a value of the current is in a predetermined range, (Fig 2, para [0030] By suitable application of a sequence of known test voltages to the storage capacitor of the first pixel circuit, and corresponding measurement of the driving transistor current by the ammeter, the I-V characteristic of the driving transistor can be determined) wherein a number of the common test enable pin is only one, (Fig 2, para [0066] scanning line SC2k) and a number of the common test-output pin is only one. (Fig 2, para [0061] sink potential line LDk)

	Regarding claim 9, Rohatgi teaches the limitations of claim 8, which this claim depends on.
	Rohatgi fails to disclose, further comprising: providing a first switch, a second switch, and a third switch, wherein the first switch is electrically coupled between the common test-enable pin and a first voltage, the second switch is electrically coupled between the common test-enable pin and a second voltage, and the third switch is electrically coupled between the common test-enable pin and a third voltage. 
	In analogous art Chaji et al teaches, further comprising: providing a first switch, (Figs 2A, 2B, col 9, ln 58 drive device 112) a second switch, (Figs 2A, 2B, col 9, ln 59-60 an access switch 118) and a third switch, (Figs 2A, 2B, col 9, ln 46 a monitor switch 120) wherein the first switch is electrically coupled between the common test-enable pin (Figs 2A, 2B, the anode connection of device 114 is considered the common test-enable pin) and a first voltage, (Figs 2A, 2B, col 9, ln 52 VDDL)  the second switch is electrically coupled between the common test-enable pin and a second voltage, (Figs 2A, 2B, col 10, ln 46 VGo) and the third switch is electrically coupled between the common test-enable pin and a third voltage.  (Figs 2A, 2B, col 9, ln 45-46 monitor line 28j)
	Therefore, it would have been obvious to one of ordinary skill in the art before the Rohatgi to include providing a first switch, a second switch, and a third switch, wherein the first switch is electrically coupled between the common test-enable pin and a first voltage, the second switch is electrically coupled between the common test-enable pin and a second voltage, and the third switch is electrically coupled between the common test-enable pin and a third voltage taught by [Chaji et al:] for the benefit of detecting the state of a pixel [Chaji et al: col 8, ln 52-58 The monitoring system 12 can also extract an operating voltage of the light emitting device ( e.g., a voltage drop across the light emitting device while the light emitting device is 55 operating to emit light). The monitoring system 12 can then communicate the signals 32 to the controller 2 and/or the memory 6 to allow the display system 50 to store the extracted degradation information in the memory 6.]



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 5 – 7, 10 and, 11  are rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Rohatgi as applied to claims 1 – 4, 8 and 9 above, and further in view of Chaji et al (US9370075B2) (herein after Chaji et al).

	Regarding claim 5, Rohatgi teaches the limitations of claim 1, which this claim depends on.
Rohatgi fails to disclose, further comprising a first switch, a second switch, and a third switch, wherein the first switch is electrically coupled between the common test-enable pin and a first voltage, the second switch is electrically coupled between the common test-enable pin and a second voltage, and the third switch is electrically coupled between the common test-enable pin and a third voltage. 	
	In analogous art Chaji et al teaches, further comprising a first switch, (Figs 2A, 2B, col 9, ln 58 drive device 112) a second switch, (Figs 2A, 2B, col 9, ln 59-60 an access switch 118) and a third switch, (Figs 2A, 2B, col 9, ln 46 a monitor switch 120) wherein the first switch is electrically coupled between the common test-enable pin (Figs 2A, 2B, the anode connection of device 114 is considered the common test-enable pin) and a first voltage, (Figs 2A, 2B, col 9, ln 52 VDDL) the second switch is electrically coupled between the common test-enable pin and a second voltage, (Figs 2A, 2B, col 10, ln 46 VGo) and the third switch is electrically coupled between the common test-enable pin and a third voltage. (Figs 2A, 2B, col 9, ln 45-46 monitor line 28j)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Rohatgi to include, a first switch, a second switch, and a third switch, wherein the first switch is electrically coupled between the common test-enable pin and a first voltage, the second switch is electrically coupled between the common test-enable pin and a second voltage, and the third switch is electrically coupled between the common test-enable pin and a third voltage taught by [Chaji et al:] for the benefit of detecting the state of a pixel [Chaji et al: col 8, ln 52-58 The monitoring system 12 can also extract an operating voltage of the light emitting device ( e.g., a voltage drop across the light emitting device while the light emitting device is 55 operating to emit light). The monitoring system 12 can then communicate the signals 32 to the controller 2 and/or the memory 6 to allow the display system 50 to store the extracted degradation information in the memory 6.]
	
	Regarding claim 6, Rohatgi and Chaji et al teach the limitations of claim 5, which this claim depends on.
Rohatgi further teaches, wherein the third voltage is applied to the common test-output pin. (Fig 2, para [0066] the gate of shunt transistor 207 is controlled by first scanning line SC2k.)

	Regarding claim 7, Rohatgi and Chaji et al teach the limitations of claim 5, which this claim depends on.
	Rohatgi further teaches, wherein the detector is a current sensing circuit, (Fig 7, para [0101] Display device 100, ammeter 730, and external power supply 720 are connected in a single loop using interconnect wires 702. 731 and 721 indicate terminals of the ammeter 730 and the external power supply 720 respectively) and the current sensing circuit is electrically connected between the common test-output pin and the first voltage. (Fig 7, para [0102] when powered and configured, current flows from the external power supply, through the ammeter and the display device in series, and returns to the external power supply. Dotted lines in FIG. 7 indicate the current flows external to display device 100.)
	
	Regarding claim 10, Rohatgi and Chaji et al teach the limitations of claim 9, which this claim depends on.
	Rohatgi further teaches, further comprising: applying the voltage to the common test-enable pin to turn on the plurality of test  switches; (Fig 2, para [0066] the gate of shunt transistor 207 is controlled by first scanning line SC2k; Fig 2, para [0069] shunt transistor 207; turn on and off) activating and deactivating each of the plurality of current drivers one by one; (Fig 2, para [0072]Accordingly, current flows through forward-biased diode-connected transistors 205, 215, driving transistors 203, 213,) and applying the  voltage to the common test-enable pin to turn off the plurality of test switches.(Fig 2, para [0066] the gate of shunt transistor 207 is controlled by first scanning line SC2k; Fig 2, para [0069] shunt transistor 207; turn on and off)
	Chaji et al further teaches, the first voltage, (Figs 2A, 2B, col 9, ln 52 VDDL) the second voltage, (Figs 2A, 2B, col 10, ln 46 VGo)
	Therefore, it would have been obvious to one of ordinary skill in the art before the Rohatgi and Chaji et al to include a first voltage and a second voltage taught by [Chaji et al:] for the benefit of detecting the state of a pixel [Chaji et al: col 8, ln 52-58 The monitoring system 12 can also extract an operating voltage of the light emitting device ( e.g., a voltage drop across the light emitting device while the light emitting device is 55 operating to emit light). The monitoring system 12 can then communicate the signals 32 to the controller 2 and/or the memory 6 to allow the display system 50 to store the extracted degradation information in the memory 6.]

	Regarding claim 11, Rohatgi and Chaji et al teach the limitations of claim 8 which this claim depends on.
	Rohatgi further teaches, wherein the test switch is a switching transistor. (Fig 2, para [0069] shunt transistor 207 and sampling transistor 201 turn on and off together)

6.	Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Rohatgi as applied to claims 1 – 4, 8 and 9 above, and further in view of Henley (U2018/0259570A1) (herein after Henley).

	Regarding claim 12, Rohatgi teaches, test method; (Fig 8, [0104] FIG. 8 depicts an embodiment of a method for testing a single pixel circuit) having a plurality of current drivers; each of the plurality of current drivers being electrically connected; and being configured to provide a current when being activated, (Fig 4A, para [0072] Accordingly, current flows through forward-biased diode-connected transistors 205, 215, driving transistors 203, 213, and light emitting elements 204, 214, resulting in emission of light as programmed) test method comprising: providing a plurality of test switches, (Fig 2, para [0065] Shunt transistor 207) each of the plurality of test switches being electrically coupled to a corresponding one of the plurality of current drivers; (Fig 2, para [0065] Shunt transistor 207 is connected to provide a current path between node 203D and the sink potential line LDk.) providing a common test-enable pin, wherein the common test-enable pin is electrically coupled to each of the plurality of test switches to turn on or turn off each of the plurality of test switches; (Fig 2, para [0066] scanning line SC2k; Fig 2, para [0069] shunt transistor 207; turn on and off) providing a common test-output pin, wherein the common test-output pin is electrically coupled to each of the plurality of test switches and receives the current through each of the plurality of test switches from the corresponding one of the plurality of current drivers when the  plurality of current drivers are activated one by one; (Fig 2, para [0061] sink potential line LDk; Fig 2, para [0095] In other embodiments, the light emission may be gated, or other cycles introduced, without departing from the spirit and scope of this invention) and providing a detector, (Fig 7, para [0101] ammeter 730, and external power supply 720; Fig 5, para[0098] FIG. 5 shows a block diagram of an embodiment of a display device according to the present invention. In this embodiment, all row-wise preset potential lines VP0-VPn are together connected to a common test point TPDD. Likewise, all row-wise sink potential lines LD0-LDn are together connected to a common test point TPSS; Fig 5, para [0100] The test procedure will be described in the context of an embodiment having an external test point TPDD; It will be clear to one skilled in the art how this method may be extended to use just a TPSS test point, both a TPDD test point and a TPSS test point, multiple preset potential test points, or multiple sink potential test points) wherein the detector is electrically coupled to the common test-output pin and configured to receive the current from the common test-output pin (Fig 7, para [0101] FIG. 7 shows a display device 100 having a test point TPDD connected to preset potential line VPk, which in turn is connected to pixel circuit 200) to determine whether a value of the current is in a predetermined range, (Fig 2, para [0030] By suitable application of a sequence of known test voltages to the storage capacitor of the first pixel circuit, and corresponding measurement of the driving transistor current by the ammeter, the I-V characteristic of the driving transistor can be determined) wherein a number of the common test enable pin is only one, (Fig 2, para [0066] scanning line SC2k) and a number of the  common test-output pin is only one. (Fig 2, para [0061] sink potential line LDk)
	Rohatgi fails to teach, a micro light emitting diode (micro-LED) array; for a micro-LED array; and a plurality of micro light emitting devices; to a corresponding one of the plurality of micro light emitting devices; the micro-LED array.
	In analogous art, Henley teaches, a micro light emitting diode (micro-LED) array; (Fig 9, para [0109] For a micro-LED application with 10 μm x 10μm LED device size, the same 960x600 LED devices per sensor would be measured or about 9.6 mmx6 mm field plate area; Fig 9, para [0110] In a preferred embodiment, FIG. 9 shows a substrate- sized field plate can be attached to a support substrate using vacuum to make an assembly 900 suitable for functional test.) for a micro-LED array; (Fig 9, para [0109] For a micro-LED application with 10 μm x 10μm LED device size, the same 960x600 LED devices per sensor would be measured or about 9.6 mmx6 mm field plate area; Fig 9, para [0110] In a preferred embodiment, FIG. 9 shows a substrate- sized field plate can be attached to a support substrate using vacuum to make an assembly 900 suitable for functional test) and a plurality of micro light emitting devices; (Fig 9, para [0109] For a micro-LED application with 10 μm x 10μm LED device size, the same 960x600 LED devices per sensor would be measured or about 9.6 mmx6 mm field plate area; Fig 9, para [0110] In a preferred embodiment, FIG. 9 shows a substrate- sized field plate can be attached to a support substrate using vacuum to make an assembly 900 suitable for functional test) to a corresponding one of the plurality of micro light emitting devices; (Fig 9, para [0109] For a micro-LED application with 10 μm x 10μm LED device size, the same 960x600 LED devices per sensor would be measured or about 9.6 mmx6 mm field plate area; Fig 9, para [0110] In a preferred embodiment, FIG. 9 shows a substrate- sized field plate can be attached to a support substrate using vacuum to make an assembly 900 suitable for functional test.) the micro-LED array. (Fig 9, para [0109] For a micro-LED application with 10 μm x 10μm LED device size, the same 960x600 LED devices per sensor would be measured or about 9.6 mmx6 mm field plate area; Fig 9, para [0110] In a preferred embodiment, FIG. 9 shows a substrate- sized field plate can be attached to a support substrate using vacuum to make an assembly 900 suitable for functional test.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Rohatgi to include a micro-LED array taught by [Henley:] for the benefit of testing LEDs and micro-LEDs using the same apparatus [Henley: [0012] Large LEDs of millimeter size on a side down to micro-LEDs as small as 10 µm or less on a side can therefore be tested with few modifications of the apparatus.]

	Regarding claim 15, Rohatgi and Henley teaches the limitations of claim 12, which this claim depends on.
	Rohatgi further teaches, wherein the test switch is a diode-connected transistor. (Fig 2, para [0066] In some embodiments, the third scanning line may be combined with a sink potential line LD, thereby rendering shunt transistor 207 to operate as a diode instead of as a switch.)
	Henley further teaches, micro-LED array (Fig 9, para [0109] For a micro-LED application with 10 μm x 10μm LED device size, the same 960x600 LED devices per sensor would be measured or about 9.6 mmx6 mm field plate area; Fig 9, para [0110] In a preferred embodiment, FIG. 9 shows a substrate- sized field plate can be attached to a support substrate using vacuum to make an assembly 900 suitable for functional test.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Rohatgi and Henley to include a micro-LED array taught by [Henley:] for the benefit of testing LEDs and micro-LEDs using the same apparatus [Henley: [0012] Large LEDs of millimeter size on a side down to micro-LEDs as small as 10 µm or less on a side can therefore be tested with few modifications of the apparatus.]

7.	Claims 13, 14 and, 16 are rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Rohatgi as applied to claims 1 – 4, 8 and 9 above, and previously mentioned Henley as applied to claims 12 and 15  above, and further in view of previously mentioned Chaji et al as applied to claims 5 – 7, 10 and, 11.

	Regarding claim 13, Rohatgi and Henley teaches the limitations of claim 12, which this claim depends on.
	Rohatgi and Henley fail to teach, further comprising: providing a first switch, a second switch, and a third switch, wherein the first switch is electrically coupled between the common test-enable pin and a first voltage, the second switch is electrically coupled between the 
	In analogous art Chaji et al teaches, further comprising: providing a first switch, (Figs 2A, 2B, col 9, ln 58 drive device 112) a second switch, (Figs 2A, 2B, col 9, ln 59-60 an access switch 118) and a third switch, (Figs 2A, 2B, col 9, ln 46 a monitor switch 120) wherein the first switch is electrically coupled between the common test-enable pin (Figs 2A, 2B, the anode connection of device 114 is considered the common test-enable pin) and a first voltage, (Figs 2A, 2B, col 9, ln 52 VDDL) the second switch is electrically coupled between the common test-enable pin and a second voltage, (Figs 2A, 2B, col 10, ln 46 VGo) and the third 15 switch is electrically coupled between the common test-enable pin and a third voltage. (Figs 2A, 2B, col 9, ln 45-46 monitor line 28j)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Rohatgi and Henley to include providing a first switch, a second switch, and a third switch, wherein the first switch is electrically coupled between the common test-enable pin and a first voltage, the second switch is electrically coupled between the common test-enable pin and a second voltage, and the third switch is electrically coupled between the common test-enable pin and a third voltage taught by [Chaji et al:] for the benefit of detecting the state of a pixel [Chaji et al: col 8, ln 52-58 The monitoring system 12 can also extract an operating voltage of the light emitting device ( e.g., a voltage drop across the light emitting device while the light emitting device is 55 operating to emit light). The monitoring system 12 can then communicate the signals 32 to the controller 2 and/or the memory 6 to allow the display system 50 to store the extracted degradation information in the memory 6.]
	
	Regarding claim 14, Rohatgi, Henley, and Chaji et al teaches the limitations of claim 13, which this claim depends on.
	Rohatgi further teaches, applying; voltage to the common test enable pin to turn on the plurality of test switches; (Fig 2, para [0066] the gate of shunt transistor 207 is controlled by first scanning line SC2k) activating and deactivating each of the plurality of current drivers one Fig 2, para [0065] Shunt transistor 207 also provides a current path from node 203D; Fig 2, para [0095] In other embodiments, the light emission may be gated, or other cycles introduced, without departing from the spirit and scope of this invention) and applying; voltage to the common test enable pin to tum off the plurality of test switches. (Fig 2, para [0066] scanning line SC2k; Fig 2, para [0069] shunt transistor 207; turn on and off)	
	Chaji et al further teaches, the third voltage (Figs 2A, 2B, col 9, ln 45-46 monitor line 28j) the second voltage (Figs 2A, 2B, col 10, ln 46 VGo)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Rohatgi, Henley, and Chaji et al to include a third voltage and a second voltage taught by [Chaji et al:] for the benefit of detecting the state of a pixel [Chaji et al: col 8, ln 52-58 The monitoring system 12 can also extract an operating voltage of the light emitting device ( e.g., a voltage drop across the light emitting device while the light emitting device is 55 operating to emit light). The monitoring system 12 can then communicate the signals 32 to the controller 2 and/or the memory 6 to allow the display system 50 to store the extracted degradation information in the memory 6.]
	
	Regarding claim 16, Rohatgi, Henley, and Chaji et al teaches the limitations of claim 14, which this claim depends on.
	Rohatgi further teaches, wherein the detector is connected to the first voltage, (Fig 7, para [0102] when powered and configured, current flows from the external power supply, through the ammeter and the display device in series, and returns to the external power supply. Dotted lines in FIG. 7 indicate the current flows external to display device 100.) and a voltage at a position among the activated current driver, the light emitting device corresponding to the activated current driver, and the test switch corresponding to the activated current driver is higher than a sum of the forward voltage of the light emitting device and the voltage of the common rail (Figs 2, 4A, para [0072] FIG. 4A. During this cycle, sampling transistors 201, 211, switching transistors 206, 216, and shunt transistors 207, 217 are all configured in respective non-conducting states. Operation of pixel circuits 200, 210 is thus determined by the voltages stored on storage capacitors 202, 212, which voltages control the bias of respective driving transistors 203, 213. Accordingly, current flows through forward- biased diode-connected transistors 205, 215, driving transistors 203, 213, and light emitting elements 204, 214) and is higher than a sum of the first voltage and a threshold voltage of the test switch. (Fig 7, para [0101] FIG. 7 shows a display device 100 having a test point TPDD connected to preset potential line VPk, which in turn is connected to pixel circuit 200. Display device has another terminal 701 which is a ground reference terminal. Display device 100, ammeter 730, and external power supply 720 are connected in a single loop using interconnect wires 702. 731 and 721 indicate terminals of the ammeter 730 and the external power supply 720 respectively; Fig 7, para [0102] When powered and configured, current flows from the external power supply, through the ammeter and the display device in series, and returns to the external power supply)
	Henley further teaches, the micro light emitting device (Fig 9, para [0109] For a micro-LED application with 10 μm x 10μm LED device size, the same 960x600 LED devices per sensor would be measured or about 9.6 mmx6 mm field plate area; Fig 9, para [0110] In a preferred embodiment, FIG. 9 shows a substrate- sized field plate can be attached to a support substrate using vacuum to make an assembly 900 suitable for functional test.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Rohatgi, Henley and, Chaji et al to include a micro-LED array taught by [Henley:] for the benefit of testing LEDs and micro-LEDs using the same apparatus [Henley: [0012] Large LEDs of millimeter size on a side down to micro-LEDs as small as 10 µm or less on a side can therefore be tested with few modifications of the apparatus.]

Conclusion
8.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached on 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.O.N/
Examiner
Art Unit 2866